Pm Curiam.
Because of the failure of the jury to agree on a verdict, the trial of this suit resulted in a mistrial. There is no final judgment in the case. Defendants took this appeal from the decision of the trial court denying their motion for a directed verdict. This is not a judgment or decision from which an appeal may be taken because (1) the case is still pending in the court below; (2) the record contains no certificate of the trial judge certifying that the decision appealed from is of such importance to the case that immediate review should be had; and (3) it is not one of those specifically de*753scribed judgments from which appeal is permitted by Sub-paragraph 3 of Section 1 (a) of the Appellate Practice Act, Ga. L. 1965, p. 18, as amended by Ga. L. 1968, pp. 1072, 1073 (Code Ann. § 6-701 (a)). Babb v. International Shoe Co., 118 Ga. App. 346 (163 SE2d 893); Rockmart Finance Co. v. High, 118 Ga. App. 351 (163 SE2d 758); State Hwy. Dept. v. Rosenfeld, 118 Ga. App. 524 (164 SE2d 259).
Argued March 4, 1969
Decided May 29, 1969.
Nall, Miller, Cadenhead & Dennis, Dennis J. Webb, for appellants.
Telford, Wayne & Stewart, David G. Mercer, for appellee.

Appeal dismissed.


Bell, P. J., Eberhardt and Deen, JJ., concur.